Citation Nr: 1121266	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right foot hallux valgus/bunions.

2.  Entitlement to an initial compensable evaluation for left foot hallux valgus/bunions.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  The claim of entitlement to an initial compensable evaluation for bilateral hearing loss was remanded by the Board in January 2010 for additional development.

In a January 2010 decision, the Board denied the left and right foot disability claims on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on an October 2010 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in November 2010 for development in compliance with the Joint Motion.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, based on the Joint Motion, the Court remanded the Board's decision with respect to the left and right foot disability issues, finding that the Board's January 2010 decision failed to provide adequate reasons and bases for why the Veteran was not entitled to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  The Joint Motion found that the Board's decision of January 8, 2010 failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the part of the January 8, 2010 decision of the Board that denied initial compensable evaluations for service-connected left and right foot hallux valgus/bunions must be vacated, and a new decision will be entered as if that part of the January 8, 2010 decision by the Board had never been issued.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's right foot hallux valgus/bunions is manifested by bony joint enlargement, redness, tenderness, and limitation of motion to 25 degrees of dorsiflexion and -10 degrees of plantar flexion.

2.  The medical evidence of record shows that the Veteran's left foot hallux valgus/bunions is manifested by bony joint enlargement, redness, tenderness, deformity, and limitation of motion to 10 degrees of dorsiflexion and -10 degrees of plantar flexion.

3.  The medical evidence of record shows that, at worst, the Veteran's service-connected hearing loss disability is manifested by Level II hearing loss, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right foot hallux valgus/bunions have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2010).

2.  The criteria for an initial compensable evaluation for left foot hallux valgus/bunions have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2010).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, letters dated in May 2001 and January 2006 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in March 2006, April 2008, June 2008, January 2010, and April 2010, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, that the rule articulated in Francisco does not apply to the Veteran's claims on appeal, because the appeal of these issues is based on the assignment of initial evaluations following initial awards of service connection for right foot hallux valgus/bunions, left foot hallux valgus/bunions, and bilateral hearing loss.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Left and Right Feet

Service connection for bilateral hallux valgus/bunions was granted by a May 2006 rating decision and separate noncompensable evaluations were assigned for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5280, effective March 30, 2001.

The medical evidence of record shows that the Veteran experiences multiple symptoms of gout in his bilateral feet, including in his great toes and ankles.  However, service connection for gout of multiple joints was granted by an October 2007 rating decision, and the evaluation assigned for this disability has not been appealed to the Board.  Accordingly, for the purposes of this appeal, the Board will not consider any left or right foot manifestations which are described in the medical evidence of record as relating to the Veteran's gout.  See 38 C.F.R. §§ 4.14, 20.100, 20.200 (2010).

A February 2001 VA Persian Gulf War registry examination report stated that on physical examination the Veteran had bilateral bunions and hallux valgus.

An October 2002 VA Gulf War examination report stated that on physical examination the Veteran had hallux valgus with bunions, bilaterally.  The hallux valgus measured 25 degrees of angulation in the left foot and 20 degrees of angulation in the right foot.  There was metatarsophalangeal joint tenderness and mid-lateral foot edge tenderness to palpation, bilaterally, with guarding.  The Veteran's medial and lateral toenail edges had discoloration of the distal tip.  The longitudinal arch was normal, bilaterally.  After x-ray examination, the diagnosis was bilateral feet condition with history of possible gout, and mild degenerative joint disease of the metatarsophalangeal great toes, bilaterally.

In a May 2003 VA outpatient medical report, the Veteran complained of problems with the bilateral great toenails and a thick bunion on his left foot.  On physical examination, there was a thick bunion on the Veteran's left foot.

A May 2007 VA joints examination report stated that on physical examination, the Veteran complained of joint deformity with pain in the bilateral metatarsophalangeal joints.  He reported daily locking of the metatarsophalangeal joints of both feet.  On range of motion testing, the Veteran had left 1st metatarsophalangeal joint dorsiflexion from 0 degrees to 10 degrees, with pain at 10 degrees, and plantar flexion from -10 to 0 degrees, with pain at 0 degrees.  There was right 1st metatarsophalangeal joint dorsiflexion from 0 degrees to 25 degrees, with pain at 25 degrees, and plantar flexion from -10 to 0 degrees, with pain at 0 degrees.  There was no additional limitation of motion with repetitive use in either joint.  There was no joint ankylosis in either foot.  The joint disabilities were summarized as bony joint enlargement, redness, tenderness, and painful movement in the bilateral 1st metatarsophalangeal joints, with additional deformity and guarding of movement on the left.

The medical evidence of record shows that the Veteran's left foot hallux valgus/bunions is manifested by bony joint enlargement, redness, tenderness, deformity, and limitation of motion to 10 degrees of dorsiflexion and -10 degrees of plantar flexion.  The medical evidence of record shows that the Veteran's right foot hallux valgus/bunions is manifested by bony joint enlargement, redness, tenderness, and limitation of motion to 25 degrees of dorsiflexion and -10 degrees of plantar flexion.  Under Diagnostic Code 5280, hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it is operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The medical evidence of record does not show that the Veteran has ever had a surgical resection of the metatarsal head of either foot.  The medical evidence of record shows that the Veteran's left and right foot hallux valgus/bunions cause significant pain and limitation, however these manifestations do not rise to a level equivalent to amputation of either great toe.  The May 2007 VA joints examination report specifically stated that the Veteran had a total of 20 degrees of range of motion in the left 1st metatarsophalangeal joint, 10 of which were pain-free, and a total of 35 degrees of range of motion in the right 1st metatarsophalangeal joint, 25 of which were pain-free.  The Board thus finds that, despite the significant pain and disability that the Veteran experience, the disabilities on appeal are not equivalent to amputation of either great toe, as the Veteran has at least a small to moderate amount of pain-free range of motion in both toes.  Accordingly, a compensable evaluation is not warranted for the Veteran's left and right foot hallux valgus/bunions under Diagnostic Code 5280.

The October 2010 Joint Motion stated that Diagnostic Code 5280 "is entirely silent regarding the manifestations of [the Veteran's] disability, as expressed above."  This statement was a reference to the Board's list of the Veteran's manifestations, namely bony joint enlargement, redness, tenderness, deformity, and limitations of motion.  The Joint Motion is incorrect when it states that these manifestations are not contemplated by Diagnostic Code 5280.  As discussed above, Diagnostic Code 5280 provides for compensable evaluations in two separate circumstances.  The first is based simply on the presence or absence of a specific surgical operation, which the Board agrees does not take into account the Veteran's manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  However, the second states that a compensable evaluation is warranted if the disability is "severe."  Id.  The word "severe" is not defined in Diagnostic Code 5280, except for the qualification that it must be "equivalent to amputation of great toe."  By measuring only the generalized severity of the disability, and not specifying the precise symptoms of the disability, Diagnostic Code 5280 is inherently taking into account all symptoms that are caused by unilateral hallux valgus.  In this case, the Board has found that the Veteran's bony joint enlargement, redness, tenderness, deformity, and limitations of motion are all symptoms of his left and right foot hallux valgus.  The cumulative degree of these symptoms was evaluated and found not to be "equivalent to amputation of great toe," as required by Diagnostic Code 5280's definition of "severe."  Id.

The Board has also considered evaluating the Veteran's left and right foot hallux valgus under Diagnostic Code 5284, for "other" foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this Diagnostic Code, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, a 30 percent evaluation is warranted for severe foot injuries, and a 40 percent evaluation is warranted for actual loss of use of the foot.  Id.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate the evidence of record to determine which characterization is most appropriate for the Veteran's left and right foot hallux valgus.

The medical evidence of record shows that the manifestations of the Veteran's left and right foot hallux valgus are not sufficiently symptomatic to warrant a characterization of moderate, moderately severe, or severe.  While the Veteran's left and right foot hallux valgus disabilities cause pain, these disabilities remain disabilities of the great toes, not the entire foot.  Under Diagnostic Code 5284, a compensable evaluation is warranted for moderate foot injuries, not moderate injuries of the great toe.  Thus, the impact on the Veteran's entire foot must be considered to determine whether it meets the severity requirements.  In this case, as discussed in reference to Diagnostic Code 5280, the Board has found that the Veteran's symptoms are less than "severe" even when only measured on the basis of their impact on his great toes.  As the Veteran's left and right foot hallux valgus symptoms do not impact the majority of the rest of his feet, the Board finds that the impact on the Veteran's feet as a whole is best characterized as being less than "moderate" in severity.  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 5284.  See 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2010).

As these issues deal with the ratings assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned noncompensable evaluations reflect the degree of impairment shown since the date of the grant of service connection for left and right foot hallux valgus/bunions, there is no basis for staged ratings with respect to these claims.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for left and right foot hallux valgus/bunions inadequate.  The Veteran's left and right foot hallux valgus/bunions were evaluated under to 38 C.F.R. § 4.71a, the criteria of which is found to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's left and right foot hallux valgus/bunions are variously manifested by bony joint enlargement, redness, tenderness, deformity, and limitation of motion.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities ratings for his for left and right foot hallux valgus/bunions.  In addition, the left and right foot symptoms manifested by the Veteran's service-connected gout cannot be considered as part of the appeal before the Board as the Veteran has not appealed the rating assigned for those symptoms.  38 C.F.R. §§ 4.14, 20.100, 20.200 (2010).  A rating in excess of the currently assigned rating is provided for certain manifestations of hallux valgus, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for noncompensable ratings for the Veteran's for left and right foot hallux valgus/bunions more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5280.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show findings that meet the criteria for initial compensable evaluations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.


Bilateral Hearing Loss

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2010).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.

A September 2005 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
35
80
LEFT
20
25
55
80

The average pure tone thresholds for these frequencies are 40 decibels in the right ear and 45 decibels in the left ear.  Speech discrimination testing was 84 percent in both ears at 65 decibels, and 88 percent in both ears at 85 decibels.  It was not shown that the speech discrimination testing was accomplished using the Maryland CNC Test. 

A January 2006 VA fee-based audiological examination was conducted and pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
15
25
40
80
LEFT
15
25
55
80

The average pure tone threshold was shown as 40 decibels in the right ear and 44 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by stating that "on occasions, he needed conversational partners to repeat."  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

An April 2010 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
30
85
LEFT
15
25
50
80

The average pure tone threshold was shown as 36.25 decibels in the right ear and 42.5 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 88 percent in the right ear and 84 percent in the left ear.  The VA audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that the Veteran's hearing loss did not have any effect on his usual daily activities.  See Martinak, 21 Vet. App. at 454-55.

Applying these results to the Schedule reveals, at worst, a numeric designation of Level I, bilaterally, in September 2005; Level I, bilaterally, in January 2006; and Level II, bilaterally, in April 2010.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable evaluation for hearing loss under Diagnostic Code 6100.  The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in the either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Accordingly, based on the current audiometric findings, the currently assigned noncompensable evaluation is appropriate, and an initial compensable evaluation for bilateral hearing loss is not warranted.  As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluation reflects the degree of impairment shown since the date of the grant of service connection for bilateral hearing loss, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was evaluated under to 38 C.F.R. §§ 4.85, 4.86, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's service-connected bilateral hearing loss is, at worst, manifested by Level II hearing impairment in each ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating currently assigned for his bilateral hearing loss.  Ratings in excess of the currently assigned rating are provided for certain manifestations of bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  With regard to functional impairment, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  The criteria for the currently assigned rating for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.85, 4.86; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a compensable evaluation for bilateral hearing loss, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.


ORDER

The part of the January 8, 2010 decision of the Board that denied an initial compensable evaluation for service-connected right foot hallux valgus/bunions is vacated.

The part of the January 8, 2010 decision of the Board that denied an initial compensable evaluation for service-connected left foot hallux valgus/bunions is vacated.

An initial compensable evaluation for right foot hallux valgus/bunions is denied.

An initial compensable evaluation for left foot hallux valgus/bunions is denied.

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


